Citation Nr: 0613916	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia in which the RO denied the benefits sought 
on appeal.  The appellant, who had active service from June 
1976 to August 1980, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant's claim of entitlement to service connection 
for a bilateral ankle disorder will be addressed in the 
remand portion of this opinion.  VA will notify the appellant 
if further action is required on his part.


FINDINGS OF FACT

1. In a February 1992 rating decision, the appellant's claim 
of entitlement to service connection for a low back disorder 
was denied; this decision was confirmed and continued in a 
March 1992 unappealed rating decision.   

2.  In a June 2003 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
low back disorder on the basis that new and material evidence 
had not been submitted to reopen the appellant's claim.  

3.  In an October 2003 Statement of the Case, a Decision 
Review Officer reviewed all evidence of record de novo and 
determined that new and material evidence had been received 
sufficient to reopen the appellant's claim.  

4. The evidence associated with the claims file subsequent to 
the March 1992 rating decision bears directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, it so significant that it must be considered to 
decide fairly the merits of the appellant's claim.


CONCLUSIONS OF LAW

1. The RO's March 1992 rating decision denying entitlement to 
service connection for a low back disorder is a final 
decision. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2005). 

2. The evidence received subsequent to the RO's March 1992 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
low back disorder have been met. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA and requires the 
VA to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, a letter dated in August 2001 specifically 
informed the appellant of the substance of the VCAA, 
including the necessity of submitting new and material 
evidence sufficient to reopen his previously denied low back 
claim. See August 2001 letter, p. 1.  Nevertheless, since 
this decision represents a complete grant of this portion of 
the appellant's appeal (i.e., a grant to reopen the 
appellant's claim of entitlement to service connection for a 
low back disorder), the appellant cannot be prejudiced by a 
deficiency, if any, in the notice and assistance requirements 
of the VCAA.  As such, the Board will dispense with any 
further discussion of the VCAA and will proceed to the issue 
presented on appeal.  

B.   New and Material Evidence

The appellant's claim of entitlement to service connection 
for a low back disorder was previously considered and denied 
in a rating decision dated in February 1992.  The appellant 
was provided notice of that decision and that decision 
represents a final decision.  38 U.S.C.A. § 7103(a) (West 
2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2005).  

In May 2001, the appellant requested that his claim for 
service connection for a low back disorder be reopened.  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance of a claim is "new and material."  The 
Board acknowledges that there has been a regulatory change in 
the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.

Under the version of 38 C.F.R. § 3.156(a) applicable prior to 
August 29, 2001, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

Under the version of 38 C.F.R. § 3.156(a) applicable as of 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  As the appellant's application to reopen his 
claim for service connection for a low back disorder was 
received 
in May 2001, the claim will be adjudicated under the version 
of 38 C.F.R. 
§ 3.156(a) applicable prior to August 29, 2001.

The evidence associated with the claims file since the March 
1992 rating decision consists of statements from the 
appellant, a statement from the appellant's spouse, VA 
medical records, private medical records and a November 2001 
VA orthopedic examination.  Although the RO determined that 
this evidence did not constitute new and material evidence 
sufficient to reopen the appellant's claim, a Decision Review 
Officer (DRO) viewed the November 2001 examination report, in 
which the examiner opined that the appellant's back problems 
were aggravated by his military service, to constitute such 
evidence. See November 2001 examination report, p. 5 
(addendum).  The Board agrees with the DRO's determination, 
reopens the claim and remands the issue for further 
development. See 38 C.F.R. § 3.156(c); see also Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).   


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a low back 
disorder; and to this extent only, the appeal is granted.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for a 
bilateral ankle disorder and a low back disorder discloses a 
need for further development prior to final appellate review.  

A.  Service connection for a bilateral ankle disorder

In regards to the appellant's claim of entitlement to service 
connection for a bilateral ankle disorder, the evidence of 
record shows that the appellant sprained/strained his ankle 
several times in service. See service medical records dated 
in July 1976, October 1976, November 1976, December 1976 and 
January 1977.  Medical records post-service indicate that the 
appellant injured his left ankle while playing basketball in 
May 1987; and that he was treated at an emergency room after 
twisting his ankle in March 2001. See May 1987 treatment 
record; March 2001 Florida Regional Medical Center records.  
Acknowledging the lack of medical evidence indicating ongoing 
treatment for ankle problems post-service, the appellant and 
his wife submitted statements in which they asserted that the 
appellant experienced continued symptoms of weakened ankles, 
swelling of the ankles after prolonged standing and deformity 
of both ankles after service due to chronic ankle sprains 
that occurred in service. See October 2003 statements in 
support of claim.  The statements report that the appellant 
treated his post-service ankle sprains with ace wraps, cold 
packs and ibuprofen. Id.    

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The appellant was afforded a VA examination in order to 
answer the medical question of whether his present ankle 
conditions were as likely as not related to his military 
service. See October 2001 VA examination request.  The 
examiner obtained a history from the appellant and also 
performed a physical examination, absent a review of the 
appellant's claims file. See November 2001 examination 
report.  Since the appellant's claims file was not available, 
the examiner reported that he could not comment on the 
conditions that were present in service. Id., p. 3.  However, 
the examiner noted that all he could find on physical 
examination was that the appellant had pain on motion in the 
area of the anterior fibula-talar ligament of each ankle; 
with intact range of ankle motion, associated good muscle 
strength and the ability to raise his heels. Id.  After 
receiving the claims file, the examiner reported that the 
appellant's service medical records showed that the appellant 
experienced acute ankle sprains in service and x-rays showed 
an old avulsion fracture. Id., p. 4 (addendum).  He also 
reported that x-rays taken in conjunction with the November 
2001 examination reflected calcification adjacent to the 
medial margin of the right tibial metaphyses, which could 
reflect an old injury. Id.  Notably, however, the examiner 
did not provide a diagnosis for the appellant's bilateral 
ankle pain; nor did he opine whether the ankle pain/disorder 
is related to any incident or injury from service.  
Accordingly, the Board finds that a remand is necessary so 
that the examiner can provide such a diagnosis and opinion.  

B.  Service connection for a low back disorder

The appellant has been diagnosed with a mild annular disc 
bulge at L3-L4 and L4-L5, chronic degenerative joint disease 
at L5-S1, and a history of lumbar discectomy at L4-L5 at age 
13. See April 1996 radiology records; November 1986 inpatient 
treatment records.  He claims entitlement to service 
connection for a low back disorder on the basis of 
aggravation of a preexisting condition. May 2001 claim; 
But see September 2005 Statement of Accredited 
Representative, p. 3 ("service connection should be 
established on a direct basis").  As set forth above, 
applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the November 2001 examiner noted that the 
appellant underwent spinal disc surgery at the age of 13. 
Id., p. 5.  He reported that the appellant's service medical 
records reflected a single complaint of back pain while in 
service. See service medical records dated in July 1976.  
Based upon the appellant's history of surgery pre-service, 
the appellant's report of continued back pain in service and 
evidence of post-service back difficulties, the examiner 
opined that the appellant's back problems were "aggravated" 
by his military service. Id.  However, the examiner also 
stated that medical studies provided very good evidence that 
"joint injuries in youth [would] progress to degenerative 
arthritis in late adult life" and that such injuries 
"progress to degenerative arthritis several times higher in 
people who have had prior joint injuries than  . . . in 
people [who] never had a prior joint injury." Id.  This 
language appears to imply that the appellant's degenerative 
joint disease developed as a result of the natural 
progression of his preservice back surgery, rather than any 
aggravation of the back disorder during service.    

As set forth above, the Code of Federal Regulations provides 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  An increase in a 
preexisting disorder or disease is not the same as a 
temporary or intermittent flare-up of a preexisting injury or 
disease.  The Board observes that a temporary flare-up of a 
preexisting injury or disease is not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened. Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently -- is required for a preexisting injury or disease 
to be considered aggravated by service. See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).  

The Board is uncertain from the language utilized by the 
November 2001 examiner whether the examiner's use of the term 
"aggravated" means an increase or worsening (i.e. 
aggravation) of the appellant's preexisting back disorder in 
comparison to a temporary flare-up of the disorder, 
particularly in light of the examiner's indication that the 
appellant's degenerative joint disease may in fact be  the 
result of the natural progression of his pre-service back 
surgery.  As service connection in this case revolves around 
the question of whether the appellant's back disorder 
worsened as a result of his activities in service, this claim 
must be remanded to the November 2001 examiner for 
clarification of his opinion.  

In addition, the Board observes that that the appellant 
reported during his VA examination that he was totally and 
permanently disabled due to his back disorder, and that he 
receives Social Security Administration benefits because of 
his spine problems. See November 2001 examination report, p. 
2.  A remand will enable the RO to obtain these records; and 
will also allow the RO an opportunity to provide appropriate 
VCAA notice to the appellant regarding the merits of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on his 
part is required.  



Accordingly, this case is REMANDED for the following action:

	1. The RO should provide, with respect 
to the appellant's claims of entitlement 
to service connection for a bilateral 
ankle disorder and a low back disorder, 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra. 

2. The RO should contact the Social 
Security Administration and request 
copies of any records pertaining to the 
appellant, particularly those records 
associated with disability benefits paid 
to the appellant because of his back 
disorder.    

3. The RO should refer the appellant's 
claims file to the examiner who 
performed the appellant's November 2001 
examination (if available), or another 
appropriately qualified examiner, to 
obtain clarification of the November 
2001 examination report.  In this 
regard, the examiner should provide a 
specific diagnosis, if possible, for the 
appellant's left and right ankle 
conditions and should also provide an 
opinion as to whether such a diagnosis, 
if made, is more likely than not related 
to the appellant's experiences in 
service.  The examiner should explain 
the significance of the bilateral x-ray 
ankle findings in relation to the 
veteran's claim.  In addition, the 
examiner should be asked to offer an 
opinion as to the whether the 
appellant's back disorder clearly and 
unmistakably preexisted service; and if 
so, the likelihood (not likely; at least 
as likely as not; more likely than not) 
that the appellant's low back disorder 
permanently increased or worsened as a 
result of his activities in service.  In 
responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of an injury or 
disease are not sufficient to be 
considered "aggravation" unless the 
underlying condition, in contrast with 
symptoms, has worsened.  If aggravation 
is found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


